DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 5/3/21 has been entered. The amendments have overcome the previously presented 112(b) and 112(d) rejections presented in the Office Action dated 2/26/21. 

Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. The claims in question were rejected as being obvious over Pobedinski (US 20160097270 A1), in view of Reynolds (Economic Analysis of Drilling Plans and Contractors by Use of a Drilling Systems Approach – previously provided).
Applicant contends that Pobedinski does not teach the newly recited limitation, specifically the recitation that, “wherein the mud measurement system and the drilling measurement system are on a common master time clock, and each of the measured one or more mud properties and measured one or more drilling parameters is time stamped from the common master time clock” as recited in claim 1 and  “wherein each of the measured mud properties and the measured drilling properties is time stamped from a common master time clock” as recited in claim 8. The examiner respectfully contends that the newly recited limitation is taught by Pobedinski as indicated in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 12-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobedinski (US 20160097270 A1), in view of Reynolds (Economic Analysis of Drilling Plans and Contractors by Use of a Drilling Systems Approach – previously provided). 

Regarding claim 1, Pobedinski teaches a system comprising: 
a continuous mud measurement system to measure one or more mud properties of a mud being pumped into a well (Para 0062, data regarding fluid properties 88 is imported into the control system 100 and necessarily measured, Para 0054 parameters are measured in real-time), wherein the mud measurement system comprises one or more mud measurement sensors arranged in a suction line to one or more mud pumps, in a mud pit, or in a mud return flow conduit (Para 0034 Coriolis flow meter measures fluid in a line returning from the wellbore).; 
a continuous drilling measurement system to measure one or more drilling parameters of the well being drilled (Para 0031, “The centralized control system 100 is used for monitoring, measuring, and controlling parameters of the drilling system”; Para 0062, drilling information including well data 80, surface equipment data 84, etc., are imported into the control system 100 which similarly necessarily requires the measurement of those parameters. Para 0054 parameters are measured in real-time); 
a data collection system (Fig 2A, at least portion of control system 100 comprising 102 and system panels 110) connected to the mud measurement system and the drilling measurement system (Fig 2A, at least portion of control system 100 comprising 102 and system panels 110 receives the data from the mud measurement system and drilling system which generates the data types shown e.g. fluid properties 88 and drilling parameters 80, 84 into system 102) configured to synchronously collect the measured one or more mud properties and measured one or more drilling parameters (Para 0059 “The system 100 collates real-time drilling data”, the system panels allow for the operator to “review drilling parameters in real time”. Para 0100, additionally, the system panels 110 generals a user interface screen 200 which collects, in order to subsequently display, the generated data as seen in the discussion of the other portions of this limitation), wherein the mud measurement system and the drilling measurement system are on a common master time clock (Fig 5, see annotated figure provided below, there is one “common” time/clock for each of the different piece of measured data type(s)), and each of the measured one or more mud properties (Fig 5, see annotated figure provided below, as an example the mud property of density is shown) and measured one or more drilling parameters  (Fig 5, see annotated figure provided below, as an example the bottom hole pressure is shown; Para 0105, “BHP” refers to “bottom hole pressure”) is time stamped from the common master time (Para 0103, the graphs of mud density and bottom-hole pressure are “time-based”, as seen in the annotated figure 5 provided below, the data points making up the charts of mud density and bottomhole pressure each correspond to a time on the “common” clock/the “TIME/DATE” listed on the vertical axis. This amounts to a “time stamp” as a timestamp is defined as “a mark or record that shows when something happened”, see definition provided from Oxford Dictionary. In other words as shown, the data point(s) of the measured properties are shown as occurring at a particular time on the common master clock. This mark indicating the time/date in which a BHP or mud density was at a particular level constitutes a “time stamp” under the broadest reasonable definition. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.); and 
a data analysis system connected to the data collection system (Fig 2A, analysis and control modules 130). 
While Pobedinski suggests wherein the data analysis system comprises a multi-variate economic analysis (e.g. as a part of the control system, Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs), Pobedinski is not explicit that the analyzing comprises a multivariate economic analysis based on at least a cost of a drilling rig to drill the well, a cost of one or more fluids to drill and complete the well, a cost of tools associated with drilling the well, a cost of cleaning the well, and a cost of tripping pipe. 
Reynolds teaches drill planning comprising a multivariate economic analysis based on at least a cost of a drilling rig to drill the well (Table 1, “Total rig cost” including e.g. fuel costs), a cost of one or more fluids to drill and complete the well (Table 1 “Mud Additives” including bentonite volume/cost is a fluid for drilling the well and “Cement” is a fluid used in the completion process), a cost of tools associated with drilling the well (Table 1, “Total bit costs”), a cost of cleaning the well (Table 1, “Shale shakers” costs account for the cost of removing cuttings from the well and “Cleanup costs” for cleaning the wellsite cleanup costs are costs for cleaning the well), and a cost of tripping pipe (Table 1, “Day work” costs which refers to Table 2, which includes the time and subsequently contributes to the ‘day work’ costs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pobedinski by using the factors in the multivariate economic analysis as disclosed by Reynolds because Reynolds provides additional considerations that provides “a rational basis” for well planning and considerations which works by “defining accurately the factors that affect the bottom line” (Page 787, summary). 

    PNG
    media_image1.png
    519
    666
    media_image1.png
    Greyscale


Regarding claim 4, Pobedinski further teaches wherein the one or more mud measurement sensors comprise a Coriolis meter, an infrared instrument, an x-ray fluorescence instrument, a viscosity meter or rheology sensor (Para 0034 Coriolis flow meter measures fluid in a line returning from the wellbore).

Regarding claim 5, Pobedinski further teaches wherein the drilling measurement system comprises one or more drilling measurement sensors located at the surface of the well (Fig 1A, pressure sensor 26 is at the surface and conveys surface back pressure).

Regarding claim 7, Pobedinski further teaches wherein the data analysis system comprises statistical analysis to provide correlations and trends based on the measured one or more mud properties and measured one or more drilling parameters (e.g. Para 0078 a number of trends such as influx, stuck pipe, lost returns, etc. are determined. Determination of influx trends, for example can be done, using empirical correlations).

Regarding claim 8, Pobedinski teaches a method comprising: 
continuously measuring one or more mud properties of a mud being pumped into a well (Para 0062, data regarding fluid properties 88 is imported into the control system 100 and necessarily measured, Para 0054 parameters are measured in real-time); 
continuously measuring one or more drilling parameters of the well being drilled (Para 0031, “The centralized control system 100 is used for monitoring, measuring, and controlling parameters of the drilling system”; Para 0062, drilling information including well data 80, surface equipment data 84, etc., are imported into the control system 100 which similarly necessarily requires the measurement of those parameters. Para 0054 parameters are measured in real-time);
synchronizing the measured mud properties (Fig 5, see annotated figure provided below, as an example the mud property of density is shown) and the measured drilling properties (Fig 5, see annotated figure provided below, as an example the bottom hole pressure is shown; Para 0105, “BHP” refers to “bottom hole pressure”) to produce synchronized measured properties (Para 0059 “The system 100 collates real-time drilling data”, the system panels allow for the operator to “review drilling parameters in real time”. Para 0100, additionally, the system panels 110 generals a user interface screen 200 which collects, in order to subsequently display, the generated data as seen in the discussion of the other portions of this limitation), wherein each of the measured mud properties and the measured drilling properties is time stamped from a common master time clock (Para 0103, the graphs of mud density and bottom-hole pressure are “time-based”, as seen in the annotated figure 5 provided below, the data points making up the charts of mud density and bottomhole pressure each correspond to a time on the “common” master clock/the “TIME/DATE” listed on the vertical axis. This amounts to a “time stamp” as a timestamp is defined as “a mark or record that shows when something happened”, see definition provided from Oxford Dictionary. In other words as shown, the data point(s) of the measured properties are shown as occurring at a particular time on the common master clock. This mark indicating the time/date in which a BHP or mud density was at a particular level constitutes a “time stamp” under the broadest reasonable definition. The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.); 
(Fig 2A, Para 0054, 0072 analysis and control modules 130 analyzes data). 
While Pobedinski suggests a multi-variate economic analysis (e.g. Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs), Pobedinski is not explicit that the analyzing comprises a multivariate economic analysis based on at least a cost of a drilling rig to drill the well, a cost of one or more fluids to drill and complete the well, a cost of tools associated with drilling the well, a cost of cleaning the well, and a cost of tripping pipe. 
Reynolds teaches drill planning comprising a multivariate economic analysis based on at least a cost of a drilling rig to drill the well (Table 1, “Total rig cost” including e.g. fuel costs), a cost of one or more fluids to drill and complete the well (Table 1 “Mud Additives” including bentonite volume/cost is a fluid for drilling the well and “Cement” is a fluid used in the completion process), a cost of tools associated with drilling the well (Table 1, “Total bit costs”), a cost of cleaning the well (Table 1, “Shale shakers” costs account for the cost of removing cuttings from the well and “Cleanup costs” for cleaning the wellsite cleanup costs are costs for cleaning the well), and a cost of tripping pipe (Table 1, “Day work” costs which refers to Table 2, which includes the time and subsequently contributes to the ‘day’ costs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pobedinski by using the factors in the multivariate economic analysis as disclosed by Reynolds because Reynolds provides additional considerations that provides “a rational 
Pobedinski as modified teaches optimizing a drilling plan to provide a cost-efficient drilling process based on the multivariate economic analysis (Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs, which would include the multivariate economic analysis of Reynolds as modified; further Para 0057 the control system provides just-in-time engineering that improves the decision making process); and 
drilling the well according to the optimized drilling plan (Para 0147 the drilling fluid is “set up” according to a fluid plan determined with consideration of the listed factors).

    PNG
    media_image1.png
    519
    666
    media_image1.png
    Greyscale


(Para 0052 the control can result in the initiation of automated steps or action, Para 0053, including conducting downhole pressure tests e.g. LOT or FIT which would change the BHP).

Regarding claim 12, Pobedinski further teaches wherein the optimized drilling plan comprises changing one or more of a fluid composition, a fluid viscosity, a fluid flow rate, or a rate of penetration (Para 0152 the mud fluid parameters are populated and modified as needed, “as an example, an active “Mud Type Selection””).

Regarding claim 13, Pobedinski further teaches wherein the analyzing further comprises predicting optimized mud properties for the well being drilled (Para 0147 fluid system is set up based on parameters; Para 0054 parameters are measured to optimize the well plan).

Regarding claim 14, Pobedinski further teaches wherein the analyzing further comprises predictive event analysis (Para 0066 the simulation panels allows for simulation of conditions and prediction of events; Para 0075 e.g. stress limits of the tools can be determined).

(Para 0075 warnings can be sent to operator based on stress limits).

Regarding claim 16, Pobedinski further teaches wherein the analyzing comprises post event analysis (Para 0047 there are “post job analytics to optimize future drilling operations”).

Regarding claim 19, Pobedinski further teaches wherein the one or more mud properties are selected from the group consisting of temperature, mud weight or density, Oil/water ratio, viscosity, gel strength, pH, hardness/conductivity, solids and liquids breakdown (0-100%), sand content, particle size analysis, pressure, API fluid loss, calcium content, magnesium content, chloride content, potassium content, lime content, clay content, electric stability, or pump rate (Para 0034 at least density of the fluid is sensed).

Regarding claim 20, while Pobedinski further teaches the one or more drilling parameter shown with the recited time stamp is BHP, SPP, etc. (see claim 1 above), the display for which the data is timestamped can display a large number of different parameters (Para 0105), and among the pieces of data determined by the system is ROP (Para 0052), Pobedinski is not explicit on wherein the one or more drilling parameters are selected from the group consisting of torque on bit, weight on bit, rate of penetration (ROP), and drill string RPM.


Regarding claim 21, Pobedinski further teaches further comprising measuring one or more return mud properties of the mud being returned from the well (Para 0034 at least density of the fluid is sensed in return out of the well).

Regarding claim 22, Pobedinski further teaches wherein the one or more return mud properties are selected from the group consisting of density, viscosity, flow rate, pressure, temperature, presence of gas (methane, C02 and H2S), viscosity, pH, solid content, fluid clarity, fluid compressibility, and spectral analysis (Para 0034 at least density of the fluid is sensed in return out of the well).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676